                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA


JOSEPH ANTONETTI,                    )               3:16-cv-00396-MMD-WGC
                                     )
                        Plaintiff,   )               MINUTES OF THE COURT
       vs.                           )
                                     )               October 21, 2019
E.K. MCDANIELS, et al.,              )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

     Before the court is Defendants’ Motion to Extend the Deadline to File Motions for
Summary Judgment (ECF No. 87). Defendants request an extension of time to and including
Monday, December 2, 2019, in which to file their motion for summary judgment.

       Defendants’ Motion to Extend the Deadline to File Motions for Summary Judgment
(ECF No. 87) is GRANTED. The last day to file dispositive motions for all parties is extended to
and including Monday, December 2, 2019.

       IT IS SO ORDERED.

                                                   DEBRA K. KEMPI, CLERK
                                                   By: _______/s/_____________
                                                           Deputy Clerk
